Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
En el caso ante nos, una mayoría de este Tribunal opta por ejercer su jurisdicción disciplinaria para amonestar a la Lie. Norma I. Concepción Peña por violación al Canon 24 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Por los fundamentos que expondremos a continuación, disentimos.
1 — I
La queja de epígrafe, realmente encierra una disputa en cuanto a la razonabilidad de los honorarios que la licen-ciada Concepción Peña le facturó al Sr. Ignacio Sánchez Guzmán (en adelante el quejoso). Idóneamente, este asunto debe resolverse amigablemente entre la licenciada Concepción Peña y el quejoso, su cliente. De no ser ello posible, lo procedente es que la querellada presente una acción independiente dirigida al cobro de dinero ante el Tribunal de Primera Instancia para que sea dicho foro el que dirima la razonabilidad de los honorarios y, de ser ne-cesario, fije el monto correspondiente.
En In re Ramírez de Arellano, 19 D.P.R. 426 (1913), resolvimos que el Tribunal Supremo no es el foro ante el cual pueda ejercitarse una reclamación por honorarios alegada-mente excesivos. Además, señalamos en In re Cepeda Parrilla, 108 D.P.R. 353 (1979), que el poder disciplinario de *508este Tribunal no debe utilizarse para convertirnos en una agencia de cobro de las deudas incurridas por los abogados en el curso de sus asuntos personales.(1) Análogamente, tampoco debe utilizarse este poder para atender las recla-maciones entre clientes y abogados con respecto a la razo-nabilidad de los honorarios facturados. Ello debe atenderse ante el Tribunal de Primera Instancia, mediante una ac-ción independiente.
Por entender que este Tribunal no debe ejercer su juris-dicción disciplinaria en situaciones como ésta, en las que se plantean cuestiones que han de ser resueltas por el tribunal de instancia, disentimos.

(1) Cabe destacar que en In re Laboy, 113 D.P.R. 476 (1982), este Tribunal ejer-ció su función disciplinaria, a pesar de que tenía ante sí una reclamación de una deuda contraída por el abogado querellado en el curso de sus asuntos personales. En ese caso, optamos por ejercer nuestro poder correctivo por cuanto allí el abogado querellado utilizó —para su propio beneficio— su conocimiento notarial para darle viabilidad a una garantía hipotecaria fútil, en menoscabo de su acreedor. Distinto a lo allí sucedido, en la situación de autos, la controversia se circunscribe a la razonabilidad de los honorarios que la querellada le facturó a su cliente.